Oct 29 2013, 5:37 am
FOR PUBLICATION



ATTORNEYS FOR APPELLANT:         ATTORNEYS FOR APPELLEES
                                 BETA STEEL CORPORATION AND
                                 TOP GUN INVESTMENT CORP., II:
BRIAN W. WELCH                   BRIAN E. CASEY
KARL L. MULVANEY                 D. MICHAEL ANDERSON
RAFAEL A. SANCHEZ                Barnes & Thornburg, LLP.
Bingham, Greenbaum, Doll, LLP.   South Bend, Indiana
Indianapolis, Indiana
                                 ABIGAIL A. CLAPP
                                 Greenberg, Traurig, LLP.
                                 Chicago, Illinois

                                 JEFFERY R. MANN
                                 Greenberg, Traurig, LLP.
                                 New York, New York

                                 ATTORNEYS FOR APPELLEES
                                 THEODORE P. ANGELOPOULOS
                                 NEPTUNIA INCORPORATED,
                                 TRANSMAR CORPORATION, AND
                                 DIDIAC ESTABLISHMENT

                                 JON LARAMORE
                                 DAVID K. HERZOG
                                 ANNE K. RICCHIUTO
                                 Faegre, Baker, Daniels, LLP.
                                 Indianapolis, Indiana

                                 LARRY G. EVANS
                                 Hoeppner, Wagner & Evans, LLP.
                                 Merrillville, Indiana
                            IN THE
                  COURT OF APPEALS OF INDIANA

CONSTANTINOS P. ANGELOPOULOS,                  )
                                               )
      Appellant-Plaintiff,                     )
                                               )
          vs.                                  )
                                               )
THEODORE P. ANGELOPOULOS,                      )
NEPTUNIA INCORPORATED,                         )      64A04-1211-PL-594
TRANSMAR CORPORATION,                          )
DIDIAC ESTABLISHMENT,                          )
BETA STEEL CORPORATION, and                    )
TOP GUN INVESTMENT CORPORATION, II.            )
                                               )
      Appellees-Defendants.                    )

                    APPEAL FROM THE PORTER SUPERIOR COURT
                         The Honorable Mary R. Harper, Judge
                           Cause No. 64D05-0811-PL-10838


                                   October 29, 2013
                             OPINION – FOR PUBLICATION

MATHIAS, Judge

      Constantinos P. Angelopoulos (“Constantinos”) appeals the orders of the Porter

Superior Court dismissing his claims against Theodore P. Angelopoulos (“Theodore”),

Neptunia Inc. (“Neptunia”), Transmar Corp. (“Transmar”), Didiac Establishment

(“Didiac”), Beta Steel Corp. (“Beta Steel”), and Top Gun Investments Corp. II (“Top

Gun”). All of Constantinos’s claims are based on his allegation that he is entitled to a

portion of the shares of Beta Steel as an heir under his late father’s estate, which was


                                           2
administered in Greece. The trial court concluded that this issue had been decided

against Constantinos in prior litigation in the Greek court system and dismissed

Constantinos’s claims.       Constantinos appeals and presents several issues, which we

restate as:

       I.      Whether the trial court erred in concluding that Constantinos’s claims were
               precluded by previously-entered judgments in the courts of Greece, and

       II.     Whether the trial court erred by concluding that certain materials obtained
               by Constantinos during discovery and filed in court should remain
               confidential.

Concluding that the prior rulings of the Greek courts have conclusively established that

Theodore is the sole owner of Beta Steel, we affirm the trial court’s order dismissing

Constantinos’s claims. We also conclude, however, that the trial court erred in declaring

that the materials filed in court should automatically remain confidential, and we

accordingly reverse the trial court’s order on this issue and remand for further

proceedings on the issue of confidentiality and public access.

                                 Facts and Procedural History

        Both Constantinos and Theodore are the sons of Panayiotis Angelopoulos,1 and

both are Greek citizens who live in Greece. Panayiotis and his brothers, John and

Demetrios, were Greek citizens who founded several companies that owned the assets of

the brothers’ combined business activities.            John Angelopoulos died in 1974, and

Demetrios Angelopoulos was murdered in 1986, leaving Panayiotis as the sole owner of


1
  The parties refer to Constantinos as “CPA” and to Theodore as “TPA.” They refer to their father as
“P.A.”, whose Greek name is Παναγιώτης, which is transliterated in the record as both “Panagiotis” and
“Panayiotis.”

                                                  3
the family’s business assets. Panayiotis died intestate in 2001, leaving a substantial estate.

Pursuant to Greek intestacy laws, Panayiotis’s widow was entitled to two-eighths of the

estate, and his two sons, Constantinos and Theodore, were each entitled to three-eighths

of the estate.

       At issue in the present case is the company Beta Steel, which Panayiotis founded

in 1989. Beta Steel’s main facility is in Portage, Indiana. Beta Steel was owned by three

companies: Neptunia, a Liberian corporation; Transmar, also a Liberian corporation; and

Didiac, a Liechtenstein-based foundation. The parties refer to these three companies as

“the Offshore Entities.” Simply put, Constantinos claims that these companies, including

Beta Steel, were part of his father’s estate. Theodore claims that his father transferred

ownership of Beta Steel to him by way of an inter vivos gift.

       In 1999, prior to Panayiotis’s death, Constantinos filed suit in Greece claiming that

he, Theodore, and his father were in a “community of interests” and that he was entitled

to one-third of the assets of this partnership, which included the Offshore Entities and

therefore, Beta Steel. This suit was settled by the parties and Constantinos agreed to

waive his claims against Theodore. However, Constantinos again filed suit seeking to

claim one-third interest in his father’s companies.        While this case was pending,

Panayiotis died. After his father’s death, Constantinos again settled his claim and waived

his right to future claims in exchange for considerable consideration.

       Undeterred by his two settlements and their accompanying waivers, Constantinos

filed three new suits in Greece, claiming that his earlier waivers were invalid. In these

cases, Constantinos claimed that he had a one-third ownership interest in Beta Steel under

                                              4
the same theory he had pleaded earlier, and also that he had a three-eights interest under

Greek intestacy laws. Constantinos’s claims were tried to the Athens Multi-member

Court of First Instance.   On March 20, 2006, the Athens Court found in favor of

Theodore, dismissed Constantinos’s claims, and ordered Constantinos to pay damages to

Theodore and his wife for defamation. Constantinos appealed this judgment to the Greek

Court of Appeals, which affirmed the dismissal and damages award on June 14, 2007.

Constantinos then appealed to the Greek Supreme Court, which also affirmed the

dismissal on July 8, 2008. Specifically, the Greek Supreme Court affirmed the Court of

Appeals’ rejection of both Constantinos’s claim regarding the partnership and his claim

based on inheritance under Greek intestacy law.

      Constantinos then brought a criminal action against Theodore, claiming that

Theodore had “grabbed” certain assets, including Beta Steel. Appellant’s App. p. 1405.

Constantinos also brought a civil action against Theodore in conjunction with this

criminal case. The Greek prosecutors, however, declined to pursue the criminal case,

which was terminated by the Athens First Instance Criminal Board.           Constantinos

appealed this termination to the Athens Appeals Board, which issued a lengthy decision

affirming the lower decision, concluding that “while Panayiotis Angelopoulos was alive,

he had ceded (before 1989) to his son [Theodore] the shares of the companies “BETA

STEEL” and “ALPHA STEEL.” Appellant’s App. p. 1405.

      Meanwhile, in September 2008, Constantinos filed an inheritance action, which he

now refers to as an “accounting action,” in the Athens Multi-Member Court of First

Instance. Here again, Constantinos claimed that Beta Steel was an asset of his father’s

                                            5
estate to which he was entitled to a three-eights share under Greek intestacy law. On

April 11, 2009, the court rejected Constantinos’s claims, specifically finding credible the

testimony that “[Panayiotis] granted – while alive – to the claimant [Constantinos] the

steel works in Switzerland (Ferrowohlen) and to the defendant [Theodore] the other two

steel works plants of the group and more specifically the shares of the companies –

shareholders Beta Steel Corp. (USA) and Alpha Steel Ltd. (England).” Id. at 384. The

court also stated that “the lawsuit is rejected as substantially unfounded.” Id. at 387.

       The Greek Court of Appeals affirmed this decision on September 9, 2011. In so

doing, the Greek Court of Appeals specifically noted that the lower court “deemed that

the legal action was specific and legitimate (except the claim for the acknowledgement of

the share of the plaintiff in the estate of his father in Greece, which claim it deemed to be

unacceptable due to lack of legal interest) and rejected said action, although it deemed it

to be legal, as unfounded on its merits.” Id. at 1828. The Court of Appeals also wrote:

       It was further proven [at the lower court] that the father of the litigants,
       Panagiotis Angelopoulos, for the time that he was alive, had transferred, as
       gifts, most of his assets to his children (the litigants) and had assigned to
       them managerial duties in various enterprises of his, however, without ever
       establishing with them a silent company, as the plaintiff alleges, and
       making them his partners with the same share (1/3 each) in the enterprises
       and his overall property. Among other things, the plaintiff became the
       exclusive owner of the capital stock of the Steel Mill that is based in Zurich
       Switzerland, and with [the] company name “FERROWOHLEN”, five (5)
       commercial ships and the legal entity (ESTABLISH MGMT) with the
       name “CASSIDRA”, and the defendant became the exclusive owner of
       the Steel Mill with the name “BETA” which is based in the U.S.A. and
       the Steel Mill “ALPHA STEEL” which is based in England.




                                              6
Id. at 1838-39. The court affirmed the lower court’s rejection of Constantinos’s claims

“on their merits.” Id. at 1839.2

          In October 2008, the “Offshore Entities” (Neptunia, Transmar, and Didiac), which

were owned by Theodore, sold the shares of Beta Steel to Top Gun, which is a Delaware

Corporation owned by OJSC Novolipetsk Steel, a Russian corporation headquartered in

Moscow. Top Gun purchased Beta Steel from the Offshore Entities for $350,000,000.

          On November 3, 2008, shortly after filing the inheritance action in the Greek

courts, Constantinos filed a complaint against Theodore, Beta Steel, and the Offshore

Entities in Porter Superior Court, initiating the instant case

          Again, Constantinos claimed that he had a three-eighths interest in Beta Steel

under Greek inheritance laws; he also sought a prejudgment attachment of three-eighths

of the shares of Beta Steel and sought orders from the trial court directing Beta Steel “to

not transfer 3/8ths of the issued and outstanding shares of its stock on the books and

records pending the further order” and requiring the defendants to deposit with the trial

court clerk a check equal to the monetary value of Constantinos’s alleged three-eighths

interest of Beta Steel.3 Lastly, Constantinos’s complaint alleged that, in the event that the

shares of Beta Steel had already been transferred, that such transfer was fraudulent and

entitled him to an order of attachment.




2
  The Greek Supreme Court rejected Constantinos’s appeal in this action, again stating that Panayiotis
had made inter vivos transfers of Ferrowohlen to Constantinos and of Alpha Steel and Beta Steel to
Theodore. Appellee’s Addendum p. 7.
3
    Three eighths of $350,000,000, which was the purchase price of Beta Steel, is $131,250,000.

                                                     7
       On December 1, 2008, the defendants filed a motion to dismiss. Before the trial

court ruled on the motion to dismiss, Constantinos filed an amended complaint on

February 17, 2010, adding Top Gun as a defendant. Theodore, the Offshore Entities, and

Beta Steel moved to dismiss the amended complaint on April 13, 2010. On that same day,

Top Gun also filed a motion to dismiss.

       During the discovery process, the parties entered into a stipulated protective order

providing that some of the documents subject to discovery would contain “trade secrets

or other confidential research, development or commercial information described in Rule

26(C) of the Indiana Rules of Trial Procedure.” Appellant’s App. pp. 226-27. Pursuant

to this agreed protective order, the parties could designate certain documents as

confidential and could only be disclosed to: (1) the parties, (2) the trial court, (3) U.S. and

Greek counsel for the parties, (4) experts retained by the parties, (5) employees or

representatives of the parties responsible for the conduct of the case, (6) court reporters

and/or stenographers, as necessary, (7) a deponent or witness, and (8) such persons as the

parties might stipulate. Id. at 228. The trial court approved this agreed protective order.

Constantinos subsequently deposed Theodore, and Theodore’s counsel designated several

portions of the deposition as confidential. On October 26, 2010, Constantinos filed a

motion to initiate an Administrative Rule 9(H) proceeding in which he claimed that

Theodore’s deposition should be made public. The trial court held a hearing on the

motion on March 23, 2011 and denied it on June 9, 2011.

       The trial court then held a hearing on the defendants’ motions to dismiss on April

30, 2012, and entered detailed orders granting the motions to dismiss on October 29,

                                              8
2012. The trial court concluded that the earlier Greek court decisions should be afforded

comity and that these prior decisions acted as res judicata to bar Constantinos’s current

claims. The trial court also concluded in the alternative that Constantinos’s claims should

be dismissed on the grounds of forum non conveniens. The trial court also dismissed

Constantinos’s claims against Beta Steel and Top Gun, concluding that it had no personal

jurisdiction over Top Gun and that Constantinos failed to state a claim upon which relief

could be granted. The trial court also concluded that its comity/res judicata analysis

applied to Beta Steel and Top Gun. Constantinos now appeals.

                   I. Preclusive Effect of Prior Greek Court Rulings

       Constantinos first claims that the trial court erred in concluding that it should

afford comity to the Greek court decisions and that these decisions act as res judicata to

bar Constantinos’s current claims. The decision of whether to dismiss an action out of

comity is left to the discretion of the trial court. Brightpoint, Inc. v. Pedersen, 930

N.E.2d 34, 39 (Ind. Ct. App. 2010). An abuse of discretion occurs only when the trial

court’s judgment is against the logic and effects of the facts and circumstances before it,

and we will not reweigh the evidence most favorable to that judgment. Id.

       As this court explained in Brightpoint, under principles of comity, Indiana courts

may respect the final decisions of sister courts as well as proceedings pending in those

courts. Id. Unlike the constitutional requirement to give full faith and credit to the public

acts, records, and judicial proceedings of our sister states, comity is a rule of convenience

and courtesy. Id. Comity has been described as representing a willingness to grant a

privilege, not as a matter of right, but out of deference and good will, and the primary

                                             9
value of comity is to promote uniformity of decision by discouraging repeated litigation

of the same question. Id.

       Generally, where an action concerning the same parties and the same subject

matter has been commenced in another jurisdiction capable of granting prompt and

complete justice, comity should require staying or dismissing of a subsequent action filed

in a different jurisdiction. Id. at 39-40. Factors to be considered in addressing comity

questions include: (1) whether the first filed suit has been proceeding normally, without

delay, and (2) whether there is a danger the parties may be subjected to multiple or

inconsistent judgments. Id. at 40. As explained in Brightpoint:

       [I]t is appropriate to look for guidance from cases interpreting Indiana Trial
       Rule 12(B)(8), which expressly permits dismissal of a lawsuit where
       another action already is pending in another Indiana state court. Under that
       rule, a second action “should be dismissed, where the parties, subject matter,
       and remedies are precisely or even substantially the same in both suits.”

930 N.E.2d at 40 (quoting Vannatta v. Chandler, 810 N.E.2d 1108, 1110-11 (Ind. Ct. App.

2004)).

       Constantinos claims that the trial court erred by concluding that comity justified

dismissal of his claims against the defendants. Theodore claims that the cases already

decided by the Greek courts against Constantinos should be afforded comity and

therefore bar Constantinos’s claims under the doctrine of res judicata. The doctrine of res

judicata acts to prevent repetitious litigation of disputes that are essentially the same.

Indianapolis Downs, LLC v. Herr, 834 N.E.2d 699, 703 (Ind. Ct. App. 2005), trans.

denied. The principle of res judicata is divided into two branches: claim preclusion and

issue preclusion. Id.

                                            10
       The first of these branches, claim preclusion, applies where a final judgment on

the merits has been rendered and acts as a complete bar to a subsequent action on the

same issue or claim between those parties and their privies. Id. When claim preclusion

applies, all matters that were or might have been litigated are deemed conclusively

decided by the judgment in the prior action. Id. The following four requirements must

be satisfied for claim preclusion to apply as a bar to a subsequent action: (1) the former

judgment must have been rendered by a court of competent jurisdiction; (2) the former

judgment must have been rendered on the merits; (3) the matter now in issue was, or

could have been, determined in the prior action; and (4) the controversy adjudicated in

the former action must have been between the parties to the present suit or their privies.

Id.

       The second branch of the principle of res judicata is issue preclusion, also known

as collateral estoppel. Issue preclusion bars the subsequent litigation of a fact or issue

that was necessarily adjudicated in a former lawsuit if the same fact or issue is presented

in the subsequent lawsuit. Id. If issue preclusion applies, the former adjudication is

conclusive in the subsequent action, even if the actions are based on different claims. Id.

The former adjudication is conclusive only as to those issues that were actually litigated

and determined therein. Id. Thus, issue preclusion does not extend to matters that were

not expressly adjudicated and can be inferred only by argument. Id. In determining

whether issue preclusion is applicable, a court must engage in a two-part analysis: (1)

whether the party in the prior action had a full and fair opportunity to litigate the issue

and (2) whether it is otherwise unfair to apply issue preclusion given the facts of the

                                            11
particular case. Id. at 704-05. The non-exhaustive factors to be considered by the trial

court in deciding whether to apply issue preclusion include: (1) privity, (2) the

defendant’s incentive to litigate the prior action, and (3) the ability of the plaintiff to have

joined the prior action. Id.

        In the present case, Constantinos claims that res judicata does not act to bar his

current action because none of the prior rulings of the Greek courts determined the

precise issue he currently seeks to litigate. That is, he claims that the Greek courts did

not decide the issue of ownership of the shares of Beta Steel. He also claims that

Theodore admitted that the Greek courts did not decide this issue. Lastly, he claims that

he presented evidence from experts in Greek law which created a factual issue as to what

the Greek courts did or did not decide and that the trial court improperly resolved this

factual issue.

        We disagree with each of these arguments. First, it is clear from the language of

the Greek court rulings that the issue of the ownership of the shares of Beta Steel was

decided.     Second, Theodore’s alleged admission cannot alter the question of law

regarding what the Greek courts decided. Similarly, the question of what the Greek

courts did or did not decide is a question of law for the courts, and the opinion of experts

cannot turn this legal question into a factual question.4


4
  Constantinos also complains that the trial court improperly considered matters outside the pleadings in
ruling on the motion to dismiss. Generally, in ruling on a motion to dismiss, the trial court should
consider only the pleadings. If, however, the trial court considers matters outside the pleading, the motion
should be treated as one for summary judgment. Azhar v. Town of Fishers, 744 N.E.2d 947, 950 (Ind. Ct.
App. 2001) (citing Ind. Trial Rule 12(B)). Where a trial court treats a motion to dismiss as one for
summary judgment, the court must grant the parties a reasonable opportunity to present summary
judgment materials. Id. Here, it is clear that Constantinos was able to present materials in support of his
                                                    12
        In the Greek inheritance action, which Constantinos now refers to as an

accounting action, the Athens Multi-Member Court of First Instance found credible the

testimony that Panayiotis, while he was still alive, granted to Theodore the shares of Beta

Steel. Appellant’s App. p. 384. In affirming this ruling, the Greek Court of Appeals

noted that it was proved before the lower court that “Panagiotis Angelopoulos, for the

time that he was alive, had transferred, as gifts, most of his assets to his children . . . and

[Theodore] became the exclusive owner of the Steel Mill with the name ‘BETA’ which is

based in the U.S.A. . . .” Id. at 1838-39. This ruling was later affirmed by the Greek

Supreme Court. This is a clear ruling on the ownership of the shares of Beta Steel.

        Still, Constantinos claims that Theodore admitted in a pleading before the Greek

Supreme Court that the ownership of Beta Steel was not at issue in the Greek court

inheritance action. Specifically, Constantinos claims that Theodore admitted that the

inter vivos transfer of Panayiotis’s assets and the manner in which these transfers were

made did not “fall within the subject matter of the [Greek court] trial.” Id. at 1965. As

Theodore points out, however, Constantinos takes his statements out of context.

        The pleading which contains the alleged admission stated that Constantinos’s

claim of cassation should be dismissed because the Greek trial court’s decision

sufficiently: (1) established the inheritance acquired by Constantinos and Theodore from

their father; (2) described the assets that were given to the parties while they were alive,

(3) held that Theodore was not the administrator of Panayiotis’s estate abroad, and (4)

position, and he does not adequately explain how he was prejudiced by the trial court’s consideration of
matters outside the pleadings. Therefore, the trial court’s actions do not amount to reversible error. See
id.

                                                   13
recognized that Theodore did not misappropriate Constantinos’s inheritance rights. Id.

The pleading then states, “The above facts are the only critical [facts] for this instance.

The inter vivos provisions [of assets] of our father to us the litigants, the way these

transfers were made and other related information [about such transfers] do not fall under

the subject matter of this trial.” Id. (brackets in original).

        We agree with Theodore that this pleading admitted that Panayiotis’s action of

giving Beta Steel to Theodore as an inter vivos gift was critical to that case, but that the

specific manner of how this was accomplished was not critical. The fact remains that the

Greek courts specifically and explicitly found that Panayiotis gave the shares of Beta

Steel to Theodore when he was still alive.

        Moreover, we disagree with Constantinos that the affidavits of his experts

establish that there was a question of fact regarding what the Greek courts did or did not

decide. The import of these prior decisions is a question of law to be decided by the

courts, not a question of fact to be litigated. Indeed, Constantinos’s own complaint in the

inheritance action specifically claimed that Panayiotis’s estate included Beta Steel and

that Constantinos was entitled as Panayiotis’s heir to three-eighths of this estate,

including Beta Steel.      See Appellant’s App. pp. 424-30.       And in his response to

Theodore’s motion to dismiss, Constantinos admitted that the Indiana action was “subject

to a final determination of the ownership in the [Greek] Inheritance Action[.]” Id. at

1025.

        In terms of comity, there is no allegation that the prior Greek court inheritance

action did not proceed normally and without delay, and if we were to come to a contrary

                                               14
conclusion, i.e. that Constantinos was entitled to a portion of shares of Beta Steel as an

heir to Panayiotis, this would directly conflict with the holding of the Greek courts. And

in terms of claim preclusion, the former judgment was rendered by a court of competent

jurisdiction, the matter was determined in the prior action, and the controversy

adjudicated was between the same parties, at least as far as Constantinos and Theodore

are concerned.    With regard to issue preclusion, Constantinos had a full and fair

opportunity to litigate the issue all the way to the Greek Supreme Court and there is just

reason to preclude re-examination of this issue.

       By the clear language of the Greek court decision, Constantinos’s inheritance

action resolved the issue of whether Panayiotis transferred ownership of the shares of

Beta Steel to Theodore while Panayiotis was still alive or whether these shares were part

of Panayiotis’s estate to which Constantinos is entitled to a share as Panayiotis’s heir.

The Greek courts clearly rejected Constantinos’s claim on its merits. Pursuant to the

doctrines of both comity and res judicata, Constantinos cannot now relitigate this issue in

Indiana courts. And as Constantinos’s claims against the other defendants were all

derivative of his claim of ownership in the shares of Beta Steel, these claims also fail.

We therefore affirm the trial court’s order dismissing Constantinos’s claims.

                     II. Confidentiality of Court-Filed Materials

       During the course of this case, the parties entered into an agreed order regarding

discovery, which the trial court approved on March 3, 2009. Pursuant to this agreed

order, the parties could make good-faith designations of certain discovery materials as



                                            15
confidential. Such confidential information could be disclosed only to the parties, the

court, counsel, experts, and deponents or witnesses. See Appellant’s App. p. 228.

      Constantinos deposed Theodore on September 8, 2010, but Theodore refused to

answer certain questions. This caused Constantinos to file a motion to compel his brother

to answer these questions, and in support of this motion, Constantinos filed in court the

transcript of the first deposition wherein Theodore refused to answer the questions.

Because much of this deposition had been labeled as confidential by Theodore,

Constantinos filed a request that the trial court conduct a hearing under Indiana

Administrative Rule 9(H) to determine whether the deposition warranted protection from

public access. The trial court responded by ordering Theodore to appear for a second

deposition and to answer the questions he had refused to answer in the first deposition.

The trial court also found that the earlier agreed-to protective order operated to protect

the depositions from public access.     Constantinos then took a second deposition of

Theodore on September 9, 2011. Constantinos filed this deposition with the trial court in

support of his response to Theodore’s motion to dismiss.

      On appeal, Constantinos claims that the trial court erred in concluding that the

matters marked by Theodore as confidential were still excluded from public access even

though Constantinos had filed them in court.       This requires us to examine Indiana

Administrative Rule 9(G), which provides: “(1) Case records: The following information

in case records is excluded from public access and is confidential . . . (c) Information

excluded from public access by specific court order.”          The trial court accepted

Theodore’s argument that the earlier agreed-to protective order constituted a “specific

                                           16
court order” excluding information from public access under Administrative Rule

9(G)(1)(c) and that such information is automatically excluded from public access. We

disagree.

        A similar situation was before our supreme court in Travelers Casualty & Surety

Co. v. U.S. Filter Corp., 895 N.E.2d 114 (Ind. 2008). In that case, as here, the parties had

entered into a “Confidentiality Stipulation and Order” that provided a framework under

which information shared by the parties could be deemed confidential. Id. at 115. The

parties then tendered various documents to the trial court (and the court on appeal) under

seal.   However, there was no indication that the trial court had complied with the

provisions of Indiana Administrative Rule 9 when it approved the confidentiality order.

Id. Our supreme court noted, “[a]greements between litigants governing the treatment of

information exchanged between them are well recognized as fostering multiple objectives,

including reduction of litigation costs, protection of legitimate trade secrets, and

protection of recognized forms of privilege. Trial court orders confirming such

agreements can likewise help secure these benefits.” Id.

        But the court also noted that “[m]aterials that litigants tender to a court stand on a

very different footing”:

        Both the Indiana General Assembly and this Court have adopted public
        accessibility as the default rule for information submitted to government
        entities, including the state’s courts. The legislature has declared that “all
        persons are entitled to full and complete information regarding the affairs
        of government.” Ind. Code § 5-14-3-1. Likewise, this Court has adopted
        rules on public access to court records, “taking into account public policy
        interests that are not always fully compatible with unrestricted access.”

Id. (quoting Ind. Administrative Rule 9(A) (Commentary)).

                                              17
       The court further note that Rule 9(G) enumerates the documents and information

that are exceptions to the general rule of public access, including information excluded

“by specific court order” under Rule 9(G)(1)(c). Id. at 116. But instead of suggesting

that these documents are automatically excluded from public access, the court held that

“[t]he mechanism for seeking to exclude information of this last sort appears in Rule

9(H).” Id. The court specifically noted that simply because something is privileged and

shielded from discovery does not mean that it is also excluded from public access if it is

submitted to a court.

       Instead, a party or a non-party who tenders documents or information that
       would be otherwise privileged must request that the court exclude that
       particular information from public access. Administrative Rule 9(H)
       provides a process by which any person affected by the release of
       information may ask the court to exclude it from public access, requires a
       public hearing before the trial court can grant such exclusion, and lists the
       grounds on which the court can do so (such as “significant risk of
       substantial harm”).

Id. Because the party claiming protection in that case had not offered any reason why the

privileged materials in that case should be excluded from public access, the court vacated

the trial court’s order excluding the materials from public view. Id.

       Under this holding, even if a trial court has ordered certain materials to be deemed

confidential for purposes of discovery, these materials will still be subject to public

access unless the trial court complies with Administrative Rule 9(H). This rule states:

       Prohibiting Public Access to Information in Court Records.
       (1) A verified written request to prohibit public access to information in a
       court record, may be made by any person affected by the release of the
       information. The request shall demonstrate that:
       (a) The public interest will be substantially served by prohibiting access;


                                            18
      (b) Access or dissemination of the information will create a significant risk
          of substantial harm to the requestor, other persons or the general
          public;
      (c) A substantial prejudicial effect to on-going proceedings cannot be
          avoided without prohibiting public access, or;
      (d) The information should have been excluded from public access under
          section (G) of this rule.
      The person seeking to prohibit access has the burden of providing notice to
      the parties and such other persons as the court may direct, providing proof
      of notice to the court or the reason why notice could not or should not be
      given, demonstrating to the court the requestor’s reasons for prohibiting
      access to the information. A party or person to whom notice is given shall
      have twenty (20) days from receiving notice to respond to the request.

      (2) A court may deny a request to prohibit public access without a hearing.
      If the court does not initially deny the request, it shall post advance public
      notice of the hearing. A court may grant a request to prohibit public access
      following a hearing if the requestor demonstrates by clear and convincing
      evidence that any one or more of the requirements of (H)(1)(a) through
      (H)(1)(d) have been satisfied. An order prohibiting public access to
      information in a court record may be issued by the court having jurisdiction
      over the record. An order prohibiting public access to information in bulk
      or compiled records, or in records under the jurisdiction of multiple courts
      may be issued only by the Supreme Court.

      (3) The court shall balance the public access interests served by this rule
      and the grounds demonstrated by the requestor. In its order, the court shall
      state its reasons for granting or denying the request. If the court prohibits
      access, it will use the least restrictive means and duration. When a request
      is made to prohibit public access to information in a court record at the time
      of case initiation, the request and the case information will remain
      confidential for a reasonable period of time until the court rules on the
      request. When a request is made to prohibit public access to information in
      court records that are already publicly accessible, the information may be
      rendered confidential for a reasonable period of time until the court rules on
      the request. . . .

Ind. Admin. Rule 9(H) (emphasis added).

      Theodore claims that the deposition materials should have remained confidential

because the trial court had already approved of the agreed-to protective order, which he


                                           19
claims would qualify as excludable from public access under Rule 9(G)(1)(c). Our

supreme court implicitly disagreed with this position in Travelers, where despite a similar

protective order, the court made no indication that this would constitute a specific court

order for purposes of Rule 9(G)(1)(c). See 895 N.E.2d at 115-16. Indeed, to hold

otherwise would conflate the issue of confidentiality and privilege during discovery with

the issue of public access to materials filed in open court, which the Travelers court noted

are very different questions. See id. at 115.

       Here, however, unlike in Travelers, the trial court did enter a specific order in

which it concluded that the materials marked confidential during discovery should not be

available to the general public. Theodore claims that we should affirm the trial court’s

order because public access to his depositions would “create a significant risk of

substantial harm” to Theodore because of Constantinos’s apparent intent to use these

depositions to support further legal action in Greece. According to the parties, pre-trial

depositions are not permitted in Greece. Thus, Constantinos could use our generous

discovery procedures to find out information from Theodore as fuel for further suits

overseas. Theodore also claims that information in the depositions regarding how he

negotiated the price for Beta Steel should be protected as confidential because it has

value to his competitors. He therefore argues that his depositions should remain excluded

from public access under Administrative Rule 9(H)(1)(b) because access to this

information will create a significant risk of substantial harm to him.

       The trial court, however, did not make any such conclusions in its order. Instead,

it proceeded from the presumption that exclusion of these materials was “automatic”

                                                20
because of its earlier protective order. As explained in Travelers, this is incorrect.

Moreover, Theodore now admits that much of what was covered in the protective order is

not excluded from public access and even goes so far as to designate those portions of the

depositions he now believes should remain confidential. We therefore reverse the trial

court’s order regarding public access to Theodore’s depositions and remand with

instructions that the trial court hold another hearing at which the burden will be on

Theodore to demonstrate by clear and convincing evidence to prove how public access to

these specific portions of his depositions will create a significant risk of substantial harm

to him pursuant to Administrative Rule 9(H).

                                        Conclusion

       The prior rulings of the Greek courts conclusively establish that Panayiotis gave

ownership of Beta Steel to Theodore when Panayiotis was still alive, and Constantinos

cannot now relitigate this issue in Indiana courts. As all of Constantinos’s legal claims

are based on his claim of a right to a portion of Beta Steel as an heir to Panayiotis’s estate,

all of his claims were properly dismissed. The trial court, however, erred in conflating

the issue of confidentiality for purposes of discovery with the issue of restricting public

access to materials filed in court, and we therefore reverse the trial court’s order

regarding public access to Theodore’s depositions and remand with instructions that the

trial court hold a hearing at which Theodore must prove by clear and convincing evidence

that portions of his depositions should not be open to public access pursuant to Indiana

Administrative Rule 9.



                                             21
      Affirmed in part, reversed in part, and remanded.

NAJAM, J., and BROWN, J., concur.




                                          22